 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE HARRIS,                           1:15-cv-01462-DAD-GSA-PC
12                  Plaintiff,                 ORDER RE DEFENDANTS’ NOTICE OF
                                               WITHDRAWAL OF MOTION TO COMPEL
13         vs.                                 (ECF No. 60.)
14   HUMBERTO GERMAN, et al.,                  ORDER WITHDRAWING DEFENDANTS’
                                               MOTION TO COMPEL
15                  Defendants.                (ECF No. 38.)
16

17

18

19          Devonte Harris (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with
20   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First
21   Amended Complaint filed by Plaintiff on March 14, 2016, against the following defendants:
22   Correctional Officer (C/O) Humberto German, C/O Philip Holguin, and C/O R. Burnitzki
23   (collectively, “Defendants”), for use of excessive force in violation of the Eighth Amendment ;
24   and against defendant C/O Philip Holguin for retaliation in violation of the First Amendment.
25   (ECF No. 8.)
26          On February 6, 2019, Defendants filed a notice of withdrawal of their motion to
27   compel, filed on August 16, 2018. (ECF No. 60.) Good cause appearing, Defendants’ motion
28   to compel shall be withdrawn.

                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that pursuant to Defendants’ notice filed on
 2   February 6, 2019, Defendants’ motion to compel, filed on August 16, 2018, is WITHDRAWN
 3   from the court’s calendar.
 4
     IT IS SO ORDERED.
 5

 6      Dated:     February 12, 2019                      /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               2
